Citation Nr: 1233108	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-50 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic anxiety, to include as secondary to service-connected situational depression and/or a condition of left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for situational depression with anxiety.

3.  Entitlement to service connection for neurological symptoms of the right lower extremity (claimed as sciatica), to include as secondary to service-connected conditions of left knee and/or lumbar spine.

4.  Entitlement to service connection for neurological symptoms of the left lower extremity (claimed as sciatica), to include as secondary to service-connected conditions of left knee and/or lumbar spine.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected conditions of left knee and/or lumbar spine.

6.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.  

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Huffman Law Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to May 1974.

This matter is before Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia, which, in pertinent part, granted service connection for situational depression and assigned an initial 10 percent evaluation effective from November 18, 2008.  In that rating action service connection for chronic anxiety was denied.  

Additional claims (as reflected on the title page) were addressed in the April 2009 rating action, which was also appealed.  As will be explained herein, those claims require additional development.  In addition, a claim of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is in quasi-appellate status, arising from disagreement with the initial rating assigned for that condition in an October 2010 rating action.   

The Veteran provided testimony at a hearing held at the RO in June 2012, and at a Board video conference hearing held before the undersigned Veterans Law Judge in June 2012.  Copies of those transcripts have been associated with the file.  

A September 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

By virtue of this Board decision, service connection has been established for anxiety, secondary to a service-connected left knee disability.  However, as will be discussed herein, separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they resulted in different manifestations.  Amberman v. Shinseki 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Pursuant to the discussion below, given evidence of overlapping symptomatology associated with service-connected situational depression and anxiety, anxiety is now considered a condition associated with and not independent of situational depression with no basis for a separate rating; therefore symptomatology related to service-connected situational depression and anxiety will be rated as one entity, as reflected by the title page of this decision.  

The claims of entitlement to service connection for neurological symptoms of the right and left lower extremities (claimed as sciatica), to include as secondary to service-connected conditions of left knee and/or lumbar spine; entitlement to service connection for a right knee disability, to include as secondary to service-connected conditions of left knee and/or lumbar spine; entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee; and entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already service-connected for a psychiatric disorder identified as situational depression, secondary to a service-connected left knee disability; a diagnosis of anxiety was made upon private evaluations of 2008 and 2010 and that condition has also been etiologically linked to the service connected left knee disability (warranting service connection on that basis).  

2.  The diagnoses of situational depression and anxiety share overlapping and duplicative symptomatology including sleep impairment, mild memory impairment and symptoms of anxiety and depression, and the diagnoses are not distinguished by independent and/or separate manifestations; anxiety is shown to be part and parcel of the already service-connected situational depression.   

3.  For the entirety of the appeal period extending from November 17, 2008 forward, situational depression with anxiety has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with associated symptoms and manifestations.  

4.  At no time during the appeal period extending from November 17, 2008 forward has situational depression with anxiety been productive occupational and social impairment with reduced reliability and productivity with associated symptoms and manifestations, or a greater degree of impairment.



CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for a psychiatric disorder claimed as anxiety have been met, and that condition has been associated as one entity with service-connected situational depression.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.14, 4.130 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

2.  The criteria for an initial evaluation of 30 percent, but not greater, for situational depression with anxiety have been met for the entirety of the appeal period extending from November 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for a psychiatric disorder in a letter dated in January 2009 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The January 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  

With respect to the claim for situational depression, this arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Subsequent adjudication of the claims on appeal was undertaken in a Supplemental Statement of the Case (SOC) issued in October 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs), lay statements, hearing testimony and numerous private and VA examination reports.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA psychiatric examinations in February 2009 and September 2010 in connection with the claim currently on appeal.  The Veteran has made some vague and unsubstantiated assertions that the 2010 examination was "inadequate".  At the outset, the Board points out that a review of that examination report reflects that the examiner found evidence of exaggerated symptomatology on the part of the Veteran.  The Veteran has maintained that the examination took approximately 3 minutes (p. 39).  A review of the 7 page examination report reflects comprehensive findings, which could not possibly have been made based upon a 3 minute examination.  His representative has also argued that the examination report should be "discredited" alleging that the examination was not "in depth" and that the examiner over-stepped boundaries.  The 2009 and 2010 VA examinations were both conducted by clinical psychologists, the reports and findings address the matters pertinent to the claims on appeal and both reports are considered adequate and neither will be discredited.  

As a related matter, the Veteran has provided no pertinent information to the effect that his psychiatric condition has increased in severity since he was last examined in 2010.  In this regard, although maintaining that it had in fact increased since the 2010 evaluation during his hearing testimony, he went on to describe symptoms of worsening related to the knee disability (p. 23).  Therefore, there is no valid basis for remanding the claim to order another examination.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

As the factual and procedural background relating the service connection claim for anxiety and the increased initial rating claim for situational depression contain overlapping information, the Board will present a consolidated history of both claims here, and will separately analyze and adjudicate the claims below.  

On November 17, 2008, the Veteran filed an original service connection claim for a psychiatric disorder to include anxiety and depression, primarily claimed as secondary to a service-connected left knee disability.  

The Veteran's service treatment records (STRs) are negative for any diagnosis of a psychiatric nature including, depression or PTSD.  The records reflect that during the first month of his enlistment in November 1973, he sustained a left knee injury which required a meniscectomy and due to which he was ultimately discharged from service in May 1974.  

No complaints of a psychiatric nature were made upon VA examination of July 1974.  

Service connection for a left knee disability was established in a July 1974 rating action. 

The file contains a private report of a psychological evaluation conducted in July 2008.  A history of the Veteran's knee injury in service was noted.  The report indicated that the Veteran was employed as a barber from 1979 to 1993, and had worked at the postal service since 1993.  The report mentioned that the Veteran had been married for 10 years and had 2 adult children.  It was further stated that his wife and mother were supportive along with a few friends.  The report indicated that the Veteran was not involved in the community or church, but enjoyed golf and watching sports.  

The Veteran reported having symptoms including sleep impairment, tension and anxiety.  On examination, thought processes were coherent.  Affect and mood were tense and restricted.  The Veteran manifested significant anxiety on examination.  There were no indications of hallucinations, suicidal ideation or psychotic distortion.  Depression and sadness were noted.  The Veteran was well oriented and cognitive function testing was normal.  There was no evidence of impairment of insight and judgment.  Generalized anxiety disorder and dysthymic disorder were diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned, supported by manifestations of difficulty in occupational functioning, limited leisure activities, and chronic fatigue.  The psychologist opined that the Veteran's acquired psychiatric disorders, identified as anxiety and depression, were the result of and secondary to his service-connected injuries.  

A VA examination for mental disorders was conducted in February 2009 and the claims folder was reviewed.  The report indicated that the Veteran had been married for more than 10 years and had friends with whom he bowled, watched movies, attended ball games and played Wii.  It was noted that he talked to his neighbors, hunted, fished and watched sports on TV.  There was no history of violence, assaultiveness, or suicide attempts.  The Veteran reported that he could not push a lawn mower up hills or climb a ladder due to knee problems.  The report indicated that he worked full-time for the post office and was on light duty and could not lift or push more than 25 pounds. 

On examination, the Veteran was neatly groomed and fully oriented.  Speech was unremarkable, affect was normal, and mood was anxious.  Attention was intact and the Veteran was able to complete serial 7's, but could not spell world backwards.  The examiner explained that such results revealed an inconsistency.  Thought process and content were unremarkable.  Judgment and insight were intact.  It was noted that there were no indications of hallucinations, inappropriate behavior, panic attacks, homicidal/suicidal thoughts, or obsessive/ritualistic behavior.  The Veteran reported having restless sleep due to leg cramps and bone aches.  Impulse control was described as good with no episodes of violence.  Remote memory and immediate memory were normal, with mild impairment of recent memory.  Testing revealed low moderate range depression. 

Adjustment disorder with depression, chronic, mild, was diagnosed and a GAF score of 78 was assigned.  The report mentioned that the Veteran felt frustrated and sad that he could not enjoy water slides and theme parks, could not lift his grandchildren, and needed to take stretch breaks while travelling, due to knee problems.  Ultimately, the examiner opined that it was at least as likely as not that the Veteran's mild situational depression (due to the aforementioned reasons) was related to his service-connected left knee condition.  The report indicated that the Veteran's symptoms were productive of reduced reliability and productivity due to mental disorder symptoms.  The examiner opined that the Veteran was anxious about the possibility that he might lose his job because he is on limited duty.  The examiner opined that his anxiety appeared to be chronic and unrelated to the knee condition.  

In June 2010, a second private report of a psychological evaluation of the Veteran was conducted.  The report indicated that the Veteran believed that his psychiatric symptoms had increased in severity.  The Veteran reported that his symptoms included anxiety, depression, chronic pain causing physical limitations, social impairment, conflict with his spouse, and light duty restrictions at work.  The Veteran stated that he had been married for 13 years and described the relationship as positive.  It was noted that he had a limited support system, but considered his wife and mother as a source of help and indicated that both were actively involved in his life.  The report indicated that the Veteran had been employed by the post office for 17 years and had trouble handling the stresses and demands of the job.  It was noted that he was on medical restriction and was not able to lift over 25 pounds, causing ridicule by his peers.  The report indicated that the Veteran had never received any level of warning or disciplinary action and had no problems interacting with supervisors.  It was noted that the Veteran was not taking any medication for his anxiety/depression.  

The psychologist indicated that the Veteran had anxiety, which was characterized by excessive and persistent worry about work, physical limitations, pain, and what his peers were saying about him.  Other related symptoms were described as fatigue, irritability, trouble concentrating and sleep impairment.  It was further mentioned that the Veteran had depression, which was manifested by frequent sadness, depressed mood, sleep impairment, difficulty concentrating, and irritability with his spouse and co-workers.  

On examination, the Veteran was appropriately dressed and fully oriented.  Anxiety level was slightly elevated, mood was nervous, and affect was restricted.  Speech was normal and relevant.  Thought processes were logical and coherent.  There was no disturbance of thought content and no evidence of hallucinations or delusions.  Remote memory and immediate memory were intact, but recent memory revealed impairment.  Concentration was described as impaired, as the Veteran had errors on serial 7 testing.  Insight and judgment were satisfactory, with no indication of suicidal/homicidal ideation.  The Veteran had no difficulty understanding and following instructions.  

Diagnoses of pain disorder associated with psychological and medical conditions; recurrent, severe major depressive disorder; dysthymic disorder; and anxiety disorder were made.  An overall GAF score of 40 was assigned.  

A second VA examination for mental disorders was conducted by a licensed clinical psychologist in September 2010 and the claims folder was reviewed.  On examination, the Veteran was neatly groomed and fully oriented.  Speech was unremarkable, affect was normal and mood was mildly dysphoric.  Attention was intact and the Veteran was able to complete serial 7's, and spell a word backwards.   Thought process and content were unremarkable.  Judgment and insight were intact.  The Veteran reported occasional intermittent waking due to knee pain.  It was noted that there were no indications of hallucinations, inappropriate behavior, panic attacks, homicidal/suicidal thoughts, or obsessive/ritualistic behavior.  Impulse control was described as good with no episodes of violence.  Remote, immediate and recent memory were normal.  

The examiner noted that psychological testing revealed evidence of over-reporting and exaggeration of symptoms, as demonstrated by the endorsement of unusual items and bizarre thought.  The examiner also observed that test results of severe levels of depression and anxiety as were documented in the private evaluation report of June 2010 were not supported by this VA examination, conducted just 3 months later.  The report revealed that the Veteran was still employed by the postal service full time, where he had been working for 16 years.  It was noted that he had advised co-workers and supervisors of his disability, so that he would not be subject to a reduction in force due to his disability; he also described his performance evaluations as fine.  No psychiatric diagnosis was provided and a GAF score of 88 was assigned.

The examiner explained that the Veteran's reduction in physical activity was consistent with normal age-related changes and that his difficulty accepting these changes was also within normal limits.  The examiner further pointed out that no work, social or recreational impairment was noted and that the Veteran was not receiving psychiatric treatment.  

The report further emphasized that the initial VA examination report of 2009 did not associate anxiety with the Veteran's depression from his service-connected left knee disability.  It was also clarified that the diagnosis of adjustment disorder with depression also made upon VA examination of 2009, was now better classified as no diagnosis, as the Veteran's reluctance to accept reductions in his physical abilities which were consistent with simple aging was a common and normal response.  The examiner also explained that the 2010 diagnosis of major depressive disorder made by a private psychologist was not supported; noting that on this VA examination, the Veteran's depression was very mild and his responses to testing were over-reported.  It was also observed that the 2010 diagnosis of generalized anxiety disorder made by the private psychologist was not supported; noting that the Veteran's long-standing tendency to worry was too mild to diagnose, consistent with the 2009 VA examination.  The examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with his occupational and social functioning. 

The Veteran presented testimony at a hearing held before a DRO in June 2010.  The Veteran indicated that his depression had become worse because it was summertime and his knee disability prevented him from picking up his grand-children and playing with them (p.16), information already provided during one or more previous evaluations. 

In June 2012, the Veteran provided testimony at a Board videoconference hearing.  His representative indicated that the 2010 examination should be discredited and that the 2008 and 2010 private psychology reports should be given more probative value (p.5-6).  He maintained that the 2010 VA examination lasted about 3 minutes and made general complaints about the conduct of that examination and the disposition of the examiner (p. 39-40).  

A. Service Connection - Anxiety

The Veteran maintains that service connection is warranted for an acquired psychiatric disorder claimed as anxiety.  Service connection is currently in effect for situational depression.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed a service connection claim for anxiety in November 2008.  When evaluated by private psychologists in July 2008 and June 2010, anxiety was diagnosed.  Accordingly, as defined under the McClain case, evidence of a disability claimed as anxiety has been presented.  

When evaluated by a private psychologist in July 2008, anxiety was diagnosed and it was concluded that the Veteran's psychiatric disorders, described as anxiety and depression, were the result of and secondary to his service-connected injuries.  Subsequently, anxiety disorder was not diagnosed upon VA examination of 2009.  However, the 2009 VA examination report contains an opinion to the effect that the Veteran's anxiety appeared to be chronic and unrelated to his knee condition.  Upon private evaluation of June 2010, conditions including major depressive disorder, dysthymic disorder, and anxiety disorder were all diagnosed.  Upon VA examination of September 2010, the examiner opined that the diagnosis of anxiety was not supported, essentially because his symptoms were too mild.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Essentially, while the Board could undertake further development to clarify whether diagnosed anxiety is related to the Veteran's period of service, or to a service-connected condition, in this case such development would not be necessary.  In fact, to do so in this case would arguably serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).   

In this matter, anxiety has been diagnosed during the appeal period.  In addition the record contains conflicting opinions regarding a secondary relationship to a service-connected left knee condition; one positive private medical opinion (2008) and one negative VA opinion (2009).  Therefore, the Board is of the opinion that a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for anxiety will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5  Vet. App. 413, 421 (1993).

The Board also notes that in Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  

Having considered the Amberman holding, although service connection is warranted for anxiety, there is no basis for separately rating anxiety disorder and already service-connected situational depression.  A 2008 report of a private psychologist reflects that the Veteran's complaints included sleep impairment, tension and anxiety.  A 2010 report of a private psychologist provided clarifying information to the effect that the Veteran had anxiety, which was characterized by excessive and persistent worry about work, physical limitations, pain, and what his peers were saying about him.  Other related symptoms were described as fatigue, irritability, trouble concentrating and sleep impairment.  It was further mentioned that the Veteran had depression, which was manifested by frequent sadness, depressed mood, sleep impairment, difficulty concentrating, and irritability with his spouse and co-workers.  

Under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9440, which includes code 9434, used for the evaluation of service-connected situational depression, and 9413 used for the evaluation of anxiety disorder; depressed mood, anxiety, sleep impairment and mild memory loss are all specifically mentioned manifestations included in the rating criteria used for the evaluations of mental disorders including both anxiety and depression, supporting ratings of 30 percent and greater (granted later herein).  In effect, the symptoms attributed to the Veteran's diagnosed anxiety and depression are overlapping and duplicative.  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2008), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

In summary, service connection has been granted for anxiety and the claim is granted to this extent.  However, that condition will not be rated separately, but will be evaluated as a single entity with service connected situational depression because both conditions share the same symptomatology.  To determine otherwise would be contrary to the holding in the Amberman case and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown.  

      B.  Increased/Initial Rating Depression

In essence, the Veteran contends that an initial evaluation in excess of 10 percent for his psychiatric disorder is warranted.  In this case, the applicable appeal period extends from November 17, 2008, when the Veteran filed a service connection claim for a psychiatric disorder.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Pursuant to the discussion above, service connection is currently in effect for co-existing conditions, diagnosed as anxiety and situational depression.  Pursuant to the analysis above, it was determined that these conditions, while separately diagnosed, could not be  separately rated unless they resulted in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Instead, these conditions have overlapping symptomatology, such that they are now being considered and evaluation as one service-connected entity, characterized as situational depression with anxiety.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran's psychiatric disability, now characterized as situational depression with anxiety, is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the general rating formula for mental disorders, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

As an initial matter, the Board observes that adjudication of this case is complicated by notations in the record to the effect that the Veteran is prone to exaggeration and over-reporting of symptoms for secondary gain, as documented in the 2010 VA examination report.  Significantly divergent GAF scores of 40 and 88, made during the course of a 4 month period in 2010 would suggest the same.  With this in mind, the Board will undertake adjudication of this case.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In order to warrant a 30 percent evaluation, evidence consistent with a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with associated symptoms must be shown.  In this regard, the Board observes that private and VA medical reports contain what appear to be consistent and credible accounts of symptoms including depressed mood, anxiety, chronic sleep impairment, and mild memory loss, all of which are enumerated as part of and support the assignment of a 30 percent evaluation.  Accordingly, with resolution any doubt in favor of the Veteran, there is sufficient evidence to support a 30 percent evaluation for situational depression with anxiety for the duration of the appeal period and the claim is granted to that extent.  

Having determined that a 30 percent evaluation is warranted from November 17, 2008 forward, the Board has considered whether an evaluation in excess of 30 percent is warranted for any portion of the appeal period extending from that date.  A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Here, the Veteran himself has not reported, and clinical records do not indicate manifestations such as: speech irregularities, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short-and long-term memory, impaired judgment; impaired abstract thinking; or disturbances of motivation and mood of such a degree; which would, if shown, support the assignment of a 50 percent evaluation or greater for situational depression.   

Occupationally, the Veteran has been working with the postal service for over 16 years to include throughout the entire appeal period.  The file contains no reported problems related to attendance, productivity, reliability or behavior on the job.  Socially, the Veteran has been married for over a decade and has described that relationship in a positive way and has identified his wife and mother as his support system.  The overall picture is not inconsistent with evidence of difficulty in establishing and maintaining effective work and social relationships, nor is occupational and social impairment with reduced reliability and productivity shown.   

The Board observes that during the appeal period extending from November 18, 2008, forward, GAF scores ranging from 40 to 88 have been assigned.  In this regard, the Board observes that there is no support for either of these extreme GAF scores.  A score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family).  The GAF score of 40 issued upon psychological evaluation of June 2010, was not supported by any such findings in that report, and accordingly, that GAF score is neither considered reliable nor probative.  So too with the GAF score of 88 assigned upon VA examination September 2010.  A GAF score of 88 suggests that not even mild or transient symptoms are present, a finding clearly refuted by the Veteran's overall presentation as documented between 2008 and 2010.  

GAF scores ranging from 55 to 78 made by a private provider and VA examiner respectively in 2008 and 2009, indicative of moderate to mild overall industrial and social impairment, appear to be more consistent with the Veteran's overall psychiatric presentation.  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  However, VA must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  Id. 

In summary, the totality of evidence reflects that the Veteran's symptoms of situational depression with anxiety have been consistent with the criteria described for the assignment of a 30 percent evaluation as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the GAF scores assigned for the level of the Veteran's impairment have been assessed and considered in conjunction with the reported specific lay and clinical symptomatology associated with situational depression.  

With application of the benefit of the doubt in the Veteran's favor, the Board finds service-connected situational depression with anxiety most nearly approximates the criteria for a 30 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, for the entirety of the appeal period extending from November 17, 2008, forward, and to this extent the appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for situational depression with anxiety for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.


      Extraschedular Consideration and TDIU

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The manifestations of the Veteran's situational depression with anxiety cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's sitautaional depression for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable, as the most recent evidence on file indicates that the Veteran is employed and has been working at the same job for many years.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder claimed as anxiety is granted.

An initial evaluation of 30 percent for situational depression with anxiety is granted, effective from November 17, 2008, subject to the provisions governing the award of monetary benefits.  


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claims of: entitlement to service connection for neurological symptoms of the right and left lower extremity (claimed as sciatica), to include as secondary to service-connected conditions of left knee and/or lumbar spine; entitlement to service connection for a right knee disability, to include as secondary to service-connected conditions of left knee and/or lumbar spine; entitlement to an evaluation in excess of 10 percent for a left knee disability; and entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, is warranted.

With respect to the service connection claims for neurological symptoms of the right and left lower extremities (claimed as sciatica), in hearing testimony presented in 2012, the Veteran maintained that left leg symptoms were worse than right leg symptoms, and attributed his sciatica as secondary to his service-connected left knee and/or low back disability.  A VA examination of the spine conducted in September 2010 includes the Veteran's complaints of radiating pain down the legs to the toes occurring a few times a week.  Reflex examination findings revealed 1+ ankle jerk bilaterally, described as hypoactive.  No neurological condition of the lower extremities was diagnosed at that time.   

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed neurological symptoms of the right and left lower extremities (claimed as sciatica).  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology of the Veteran's claimed conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran has also filed a service connection claim for a right knee disability, primarily maintaining that this condition is secondary to his service-connected left knee disability.  Evidence on file includes a July 2010 VA examination report of the joints.  At that time, right knee retropatellar pain syndrome was diagnosed and the examiner indicated that the issue of etiology or a secondary relationship to a left knee disorder could not be resolved without resort to mere speculation.  It was noted that an August 1999 MRI study had been reviewed which revealed a previous meiscectomy.  The examiner explained that records from the Veteran's 1999 right knee surgery, as well as pre and post surgery notes were needed before an opinion could be provided, as the mechanism of the injury needed to be known in addition to a history of knee problems prior to the surgery.  

In 2012, additional evidence was added to the file, consisting of private medical records dated in December 2000, relating to the Veteran's right knee arthroscopic surgery.  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examination is required addressing the service connection claim for a right knee disability to include obtaining opinions relating to the theories of both direct and secondary service connection, based upon consideration of evidence including the December 2000 medical reports.

With respect to the claim for an increased evaluation of the left knee disability, a VA examination was most recently conducted in July 2010.  In hearing testimony presented by the Veteran in 2012, he stated that his symptoms were worse than when evaluated at that time.  He described symptoms including pain, giving way and limitation of motion and indicated that he wore a knee brace all of the time (p. 9-12).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's left knee disability. 

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).   Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the left knee disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Veteran also has a claim in quasi-appellate status.  The file contains a rating action issued in October 2010, granting service connection for degenerative disc disease of the lumbar spine, for which an initial 20 percent evaluation was assigned effective from November 17, 2008.  The Veteran filed a timely Notice of Disagreement with the initial 20 percent rating assigned in November 2010.  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the NOD received in November 2010, constituted a timely and validly expressed dissatisfaction with the October 2010 rating action.  To date, the RO has not issued a Statement of the Case addressing this claim.

The failure to issue a statement of the case in such a circumstance necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, the increased initial rating claim for a disability of the lumbar spine  will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to service connection claims for neurological conditions of the right and left lower extremities, the right knee, and those which pertain to his increased rating claim for a left knee disability, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Please obtain for either the paper or Virtual VA file, outpatient records, examination and hospitalization reports dated from October 2010, forward.  

3.  The Veteran must be afforded a VA examination in order to determine the nature and etiology of his currently claimed neurological conditions of the right and left lower extremities.  The claims folder and a copy of this REMAND must be made available to and reviewed by the physician in conjunction with the examination.  In addition, the examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to his history, symptoms, and onset, of his claimed neurological conditions.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.

(a) The examiner is asked to identify, by diagnosis, any currently manifested neurological conditions of the right and left lower extremities, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why.  

(b) For each diagnosed disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that any neurological disorder of either extremity was incurred or first manifested during the Veteran's period of active service from November 1973 to May 1974.  The examiner should address the more general question of: whether it is at least as likely as not that any currently manifested neurological disorder of either extremity, is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(c) The Veteran has primarily claimed service connection for neurological disorder of both extremities, based on a claimed secondary relationship to one or more of his service connected conditions, including left knee retropatellar pain syndrome and degenerative disc disease of the lumbar spine.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested neurological disorder of either extremity (separately evaluated), is (i) proximately caused by, or (ii) aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder?  

In such event the examiner is requested to identify which service-connected disorder caused/aggravate the claimed neurological disorder of either extremity. 

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved and supporting the conclusions reached would be considerable assistance to the Board.

4.  The Veteran must be afforded a VA examination in order to determine the nature and etiology of his currently claimed right knee condition and in order to assess the symptoms and severity associated with his service-connected left knee disability.  The claims folder and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.  In addition, the examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to his history, symptoms, and onset, of his knee conditions.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail

(a) The examiner is also asked to identify, by diagnosis, any currently manifested conditions of the right and left lower extremities, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why.  

(b) For any diagnosed right knee disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that this was incurred or first manifested during the Veteran's period of active service from November 1973 to May 1974.  The examiner should address the more general question of: whether it is at least as likely as not that any currently manifested right knee disorder is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(c) The Veteran has primarily claimed service connection for a right knee disorder based on a claimed secondary relationship to one or more of his service connected conditions, including left knee retropatellar pain syndrome and degenerative disc disease of the lumbar spine.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested right knee disorder is (i) proximately caused by, or (ii) aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder?  In such event the examiner is requested to identify which service-connected disorder caused/aggravate the claimed neurological disorder of either extremity. 

* The examiner is advised that in 2012, private medical records relating to the Veteran's December 2000 right knee surgery were presented for the file and should be considered in conjunction with the questions posed above (see discussion related to the absence of such records in the July 2010 VA examination report).  

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

(d) Describe all symptoms associated with the service-connected left knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted (any negative value should be explained) and the examiner shall also address whether the left knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors.   

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time. This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner shall also state whether there is any instability/subluxation of the left knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the left knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.   

e) The examiner should also discuss whether the left knee disability is productive of any marked interference with employment and daily activities.  

* In answering all of the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved and supporting the conclusions reached would be considerable assistance to the Board.

5.  A Statement of the Case must be provided addressing the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects an appeal as to the claim, the case must be returned to the Board for appellate review.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, the RO should readjudicate the service connection claims for neurological conditions of the right and left lower extremities and a right knee disability, on the basis of direct service incurrence and as secondary to service-connected conditions of the left knee and lumbar spine.  The RO is also asked to readjudicate the increased rating claim for a left knee disability in light of all pertinent evidence and legal authority, addressing whether staged and/or extra-schedular ratings are appropriate.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


